                                     UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE
                                                                       (For Revocation of Probation or Snpervised Release)
                                                                       (For Offenses Connnitted On or After November 1, 1987)
                                v.
               STEVEN DUSTIN INGRAHM                                      Case Number:        19CR7008-DMS

                                                                       Jami Ferrara CJA
                                                                       Defendant's Attorney
REGISTRATION NO.                 11702010
o·                                                                                                      FEB 0 8 2019
THE DEFENDANT:
12!:1 admitted guilt to violation of allegation(s) No.       1 and 2 (Judicial Notice
                                                                                                      ____.!;:._ .PUTY
D    was found guilty in violation ofallegation(s) No.     - - - - - - - - - - - - a f t e r denial of guilty.
Accordin~ly,   the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Natnre of Violation
            I                      Committed a federal, state or local offense
            2                      Unauthorized travel out of district




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 4 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.


                                                                      Date oflmposition of Sentence



                                                                      HON. Dana M. Sabraw
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                 19CR7008-DMS
    ;r



'

     DEFENDANT:                    STEVEN DUSTIN INGRAHM                                                   Judgment - Page 2 of2
     CASE NUMBER:                  l 9CR7008-DMS

                                                          IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
         SIX (6) MONTHS consecutive to 18CR2985-DMS.




         D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
         lZI   The court makes the following recommendations to the Bureau of Prisons:
               Defendant participate in the RDAP program.




         D     The defendant is remanded to the custody of the United States Marshal.

         D     The defendant shall surrender to the United States Marshal for this district:
               D     at
               D     as notified by the United States Marshal.

               The defendant shall surrender for service of sentence at the institution designated by the Bureau of
         D
               Prisons:
               D     on or before
               D     as notified by the United States Marshal.
               D     as notified by the Probation or Pretrial Services Office.

                                                               RETURN
     I have executed this judgment as follows:

               Defendant delivered on

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                            By                     DEPUTY UNITED STATES MARSHAL




                                                                                                              19CR7008-DMS
